I concur in Judge Maxwell's construction of the indictment; but I cannot concur in his views, or those of the majority of the court on the bill of particulars. A criminal trial should be a trial of realities, not technicalities. The realities here are all against the accused. The evidence submitted by the state was ample to convict. The accused offered no evidence. The record (our only guide) does not disclose any defense on the merits. Admitting for the sake of argument, that the bill of particulars should have been furnished, it is manifest that the refusal to do so was clearly harmless. This court said inState v. Counts, 90 W. Va. 338, 110 S.E. 812, that a case *Page 134 
would not be reversed because a bill of particulars was denied"unless it is clear that defendant has been prejudicedthereby."
Legal technicalities are designed to safeguard the innocent, and not to shield the guilty. Hence, the rule of "harmless error." This court approved that rule in State v. Rush, 108 W. Va. 254,260, 150 S.E. 740, wherein was said: "The accused was, of course, entitled to a fair trial. But the term `fair trial' does not imply a perfect trial. A trial without prejudice to the accused is a fair one. And because a perfect trial is rarely, if ever possible, necessity and common sense have evoked the rule of `harmless error,' as to error which does not prejudice. That rule is: a verdict will not be reversed merely because of error committed by the trial court, but only when the error has been harmful to the appellant."
Being unable to see why that rule should not apply in this instance, I respectfully dissent.